J-S85036-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 :       IN THE SUPERIOR COURT OF
                                             :             PENNSYLVANIA
              v.                             :
                                             :
CHARLIE ALOG,                                :
                                             :
                    Appellant                :            No. 2909 EDA 2015

              Appeal from the Judgment of Sentence April 20, 2015
              in the Court of Common Pleas of Philadelphia County,
               Criminal Division, No(s): CP-51-CR-0010608-2014;
                             CP-51-CR-0010613-2014

BEFORE: PANELLA, RANSOM and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                           FILED January 20, 2017

        Charlie Alog (“Alog”) appeals from the judgment of sentence imposed

after he pled guilty to rape, involuntary deviate sexual intercourse (“IDSI”),

aggravated indecent assault, and flight to avoid apprehension, trial or

punishment.1 We affirm.

        The trial court concisely set forth in its Opinion the relevant factual and

procedural history underlying this appeal, which we adopt as though fully set




1
    See 18 Pa.C.S.A. §§ 3121(a)(1), 3123(a)(1), 3125(a)(1), 5126(a).
J-S85036-16


forth herein. See Trial Court Opinion, 2/8/16, at 1-3.2, 3 Following the trial

court’s denial of Alog’s post-sentence Motion (wherein he asserted, inter

alia, that his sentence was excessive and the trial court failed to state

adequate reasons on the record for its sentence), Alog timely filed a Notice

of Appeal.    In response, the trial court ordered Alog to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. Alog timely

filed a Concise Statement.

      Alog presents the following issues for our review:

       1. Did not the sentencing court err and abuse its discretion
          when it imposed a sentence above the aggravated
          sentencing   guidelines      range    without    providing a
          contemporaneous statement of reasons for the deviation
          from the guidelines, in violation of sentencing laws?

       2. Was not the imposition of a total sentence of 8.5 to 18
          years, a consecutive sentence that was above the
          aggravated guidelines range, unreasonable and manifestly
          excessive and contrary to the norms underlying
          sentencing[,] when [Alog] was a 62-year-old first[-]time
          offender[,] who had waived the preliminary hearing and
          pleaded guilty[,] and for whom such a sentence would likely
          represent a life sentence?




2
  The trial court incorrectly states in its factual recitation that the victim was
16 years old at the time of the sexual assault; rather, the record reveals that
she was 18 years old. Additionally, we observe that following the trial
court’s acceptance of Alog’s guilty plea, the court ordered the preparation of
a pre-sentence investigation report.
3
  Notably to this appeal, the sentence that the trial court imposed on Alog’s
rape conviction was outside and above the aggravated range of the
applicable sentencing guidelines by 12 months. None of the sentences
imposed on the remaining convictions were above the sentencing guidelines
ranges.


                                   -2-
J-S85036-16


Brief for Appellant at 4. We will address Alog’s issues together as they are

related.

      Alog’s claims challenge the discretionary aspects of his sentence, from

which there is no absolute right to appeal. See Commonwealth v. Hill, 66

A.3d 359, 363 (Pa. Super. 2013).       Where, as here, the appellant has

preserved the sentencing challenge for appellate review by raising it at

sentencing or in a timely post-sentence motion, the appellant must (1)

include in his brief a concise statement of the reasons relied upon for

allowance of appeal with respect to the discretionary aspects of a sentence,

pursuant to Pa.R.A.P. 2119(f); and (2) show that there is a substantial

question that the sentence imposed is not appropriate under the Sentencing

Code. Hill, 66 A.3d at 363-64.

      Here, Alog included the requisite Rule 2119(f) Statement in his brief.

See Brief for Appellant at 13-15. Moreover, Alog’s above-mentioned claims

present a substantial question for our review.     See Commonwealth v.

Sheller, 961 A.2d 187, 190 (Pa. Super. 2008) (noting that an “[a]ppellant’s

contention that the sentencing court exceeded the recommended range in

the Sentencing Guidelines without an adequate basis raises a substantial

question for this Court to review.”); see also Commonwealth v. Holiday,

954 A.2d 6, 10 (Pa. Super. 2008) (stating that “[a] claim that the sentencing

court imposed a sentence outside of the guidelines without specifying




                                 -3-
J-S85036-16


sufficient reasons presents a substantial question for our review.”).

Accordingly, we will review Alog’s claims.

      Our standard of review is as follows:

        Sentencing is a matter vested in the sound discretion of the
        sentencing judge, and a sentence will not be disturbed on
        appeal absent a manifest abuse of discretion.              In this
        context, an abuse of discretion is not shown merely by an
        error in judgment. Rather, the appellant must establish, by
        reference to the record, that the sentencing court ignored or
        misapplied the law, exercised its judgment for reasons of
        partiality, prejudice, bias or ill will, or arrived at a manifestly
        unreasonable decision.

Commonwealth v. Garcia-Rivera, 983 A.2d 777, 780 (Pa. Super. 2009)

(citation omitted).

      The Sentencing Code sets forth the considerations a sentencing court

must take into account when formulating a sentence, providing that “the

court shall follow the general principle that the sentence imposed should call

for confinement that is consistent with the protection of the public, the

gravity of the offense as it relates to the impact on the life of the victim and

on the community, and the rehabilitative needs of the defendant.”             42

Pa.C.S.A. § 9721(b). Additionally, in every case where a sentencing court

imposes a sentence outside of the sentencing guidelines, the court must

provide, in open court, a contemporaneous statement of reasons in support

of its sentence. Id. When doing so,

      a [sentencing] judge … [must] demonstrate on the record, as a
      proper starting point, its awareness of the sentencing guidelines.
      Having done so, the sentencing court may deviate from the
      guidelines, if necessary, to fashion a sentence which takes into


                                   -4-
J-S85036-16


     account the protection of the public, the rehabilitative needs of
     the defendant, and the gravity of the particular offense as it
     relates to the impact on the life of the victim and the
     community, so long as it also states of record the factual basis
     and specific reasons which compelled it to deviate from the
     guideline range.

Commonwealth v. Bowen, 55 A.3d 1254, 1264 (Pa. Super. 2012) (citation

and brackets omitted); see also Commonwealth v. Dutter, 617 A.2d 330,

333 (Pa. Super. 1992) (stating that “[i]f the court finds it appropriate to

sentence outside the guidelines, of course it may do so as long as it places

its reasons for the deviation on the record.”).       An appellate court must

vacate and remand a case where it finds that “the sentencing court

sentenced   outside   the   sentencing   guidelines    and   the   sentence   is

unreasonable.”   42 Pa.C.S.A. § 9781(c)(3).       Finally, when evaluating a

challenge to the discretionary aspects of sentence, it is important to

remember that the sentencing guidelines are purely advisory in nature.

Commonwealth v. Yuhasz, 923 A.2d 1111, 1118 (Pa. 2007); see also

Commonwealth v. Walls, 926 A.2d 957, 963 (Pa. 2007) (stating that

“rather than cabin the exercise of a sentencing court’s discretion, the

[sentencing] guidelines merely inform the sentencing decision.”).

     Here, Alog argues that the trial court abused its discretion in imposing

an unreasonable and manifestly excessive aggregate sentence, which was

outside and above the aggravated range of the sentencing guidelines on the

rape conviction, without providing a contemporaneous statement for its

reasons for deviating from the guidelines. See Brief for Appellant at 16-27.


                                 -5-
J-S85036-16


Alog asserts that, at sentencing, and in violation of the Sentencing Code,

[t]he court simpl[y] announced the sentence without an explanation of why

it deviated from the guidelines. Indeed, the court did not even acknowledge

that it deviated from the guidelines.” Id. at 16 (citations to record omitted)

(citing, inter alia, Dutter, supra, and 42 Pa.C.S.A. § 9721(b) (providing

that a sentencing court’s failure to provide on the record a contemporaneous

statement of reasons in support of an above-guidelines sentence “shall be

grounds for vacating the sentence or resentence and resentencing the

defendant.”)). Alog further argues that

      [t]he total sentence imposed was unreasonable, excessive and
      contrary to the norms of sentencing in light of the fact that
      [Alog] was a 62-year-old first[-]time offender[,] who had waived
      the preliminary hearing and pleaded guilty[,] and for whom the
      total sentence would likely represent a life sentence.         In
      particular, the above-guidelines sentence on the [rape] charge[]
      was greater than necessary to comply with the goals of
      sentencing and was unreasonable, especially in light of the
      complete lack of explanation by the trial court as to the reasons
      behind its sentence.

Brief for Appellant at 22; see also id. at 24 (asserting that Alog “presented

an extremely low risk of recidivism”); id. at 25 (asserting that Alog’s sexual

assault of the victim “was a single occurrence of impulse.”).

      In its Opinion, the trial court addressed Alog’s claims, discussed the

relevant law, and opined that the court had properly exercised its discretion

in imposing a reasonable sentence under the circumstances, and in

compliance with the Sentencing Code. See Trial Court Opinion, 2/8/16, at

3-7; see also Walls, 926 A.2d at 967 (where the defendant had sexually


                                  -6-
J-S85036-16


assaulted his minor granddaughter, and thereby “violated a position of trust

and responsibility” to the victim, holding that the sentencing court properly

exercised its discretion in imposing a sentence above the sentencing

guidelines range). The trial court’s analysis is supported by the law and the

record, and we discern no abuse of discretion by the court in sentencing

Alog.4    We, therefore, affirm on this basis in rejecting Alog’s issues.   See

Trial Court Opinion, 2/8/16, at 3-7.

         Judgment of sentence affirmed.

         Judge Ransom joins the memorandum.

     Judge Panella concurs in the result.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/20/2017




4
   We additionally emphasize that the trial court ordered the sentences
imposed on Alog’s convictions of IDSI and aggravated indecent assault to
run concurrent to the sentence imposed on the rape conviction. Had the
trial court exercised its discretion to run these sentences consecutively, Alog
would have received a substantially longer aggregate sentence than the
sentence imposed (which was well below the maximum permissible
aggregate sentence, and that sought by the Commonwealth).


                                   -7-
                                                                            Circulated 12/21/2016 12:36 PM




                          IN THE COURT OF COMMON PLEAS
                     FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                              CRIMINAL TRIAL DIVISION
                                                                    CP-51-CR-0010608-2014
COMMONWEALTH OF
PENNSYLVANIA                            FILED                       CP-51-CR-0010613-2014

       v.                                 FEB 0 8 2016
                                                                    2907 EDA 2015
                                     Criminal Appeal: unii          2909 EDA 2015
CHARLIE ALOG
                                   First Judicial District of PA
                                        OPINION
                                                                    February 8, 2016
BUTCHART, J.


                              I.        PROCEDURAL BACKGROUND
                                                          guilty to one count of Rape by
       On December 9, 2014, Defendant, Charlie Alog, pled
                                                         of the first degree, Involuntary
Forcible Compulsion (18 Pa.C.S. §3121(a)(1)) as a felony
                                                               as a felony of the first degree, and
Deviate Sexual Intercourse ( "IDSI ") (18 Pa.C.S. §3123(a)(1))
                                                           §3125(a)(1)) as a felony of the second
Aggravated Indecent Assault without Consent (18 Pa.C.S.
                                                          guilty to Flight to Avoid
degree for CP- 51 -CR- 0010608 -2014. Defendant also pled
                                                        a felony of the third degree for CP-51-
Apprehension, Trial or Punishment (18 Pa.C.S: §5126(a))
                                                    that a pre- sentence report, mentathealth
CR- 0010613 -2014. The Court deferred sentencing so
                                                             ( "SOAB ") could be prepared.
evaluation, and Sexual Offenders Assessment Board evaluation
                                                   that Defendant did not meet the criteria of
The SOAB evaluation dated March 9, 2015, indicated

a sexually violent predator ( "SVP").
                                                            and imposed the following
       On April 20, 2015, this Court conducted a sentencing
                                                           the charge of Rape, seven and a half to
concurrent sentences: seven and a half to fifteen years on
                                                           on the charge of Aggravated Indecent
fifteen years on the charge of IDSI, and five to ten years
                                                              to one to three years
Assault for CP- 51 -CR- 0010608-2014. Defendant was sentenced
                                                            for CP-51 -CR- 0010613 -2014 to be
incarceration on the charge of Flight to Avoid Apprehension

                                                    1
                                                  0010608 -2014. Defendant filed a post -
served consecutive to his sentence for CP-51 -CR-
                                                  5, 2015.
sentence motion, which the Court denied on August
                                                          sentence on the grounds that: a) the
       Defendant now appeals from the Court's judgment of
                                                            in violation of 42 Pa.C.S.A. §9721(b);
Court failed to state its reasons for the sentence imposed,

b) in imposing a sentence above the sentencing
                                               guidelines range, the Court failed to provide a

                                                  reasons for the deviation from the guidelines, in
contemporaneous written statement of reason or
                                                        to consider the rehabilitative needs of the
violation of 42 Pa.C.S.A. §9721(b); c) the Court failed
                                                            by his waiver of the preliminary
defendant; his acceptance of responsibility as demonstrated
                                                                 contact, in violation of the general
hearings and his guilty plea; and his lack of any prior criminal
                                                        in 42 Pa.C.S.A. §9721(b); and d) the
standards and principles governing sentencing set forth
                                                                Statement of Matters
Court imposed a manifestly unreasonable and excessive sentence.
                                                       the reasons set forth below, Defendant's
Complained of on Appeal ( "Statement ") at ¶ 4a-d. For

claims are without merit and the judgments of sentence
                                                       should be affirmed.


                               H.      FACTUAL BACKGROUND

                                                              was at the Philadelphia home of
        On July 22, 2012, R.A. ( "Complainant ") R.A. age 16,
                                                         ( "N.T. ") 12/9/14 p. 8, 4/20/15 p. 9.
Defendant, her uncle, for a barbeque. Notes of Testimony
                                                          on the level of an eight year-old
Complainant has severe developmental delays and functions
                                                             his niece to go to his bedroom to
child. N.T. 12/9/14 p. 9, 4/20/15 p. 9. Defendant instructed
                                                    inside the room, Defendant removed
watch a video. N.T. 12/9/14 p.8, 4/20/15 p. 9. Once
                                                                 Defendant then performed oral sex
 Complainant's clothes and put his mouth on her breast.
                                                          I_d.


                                                              N.T. 12/9/14 p. 9, 4/20/15 p. 9.
 on her and penetrated her vagina with his fingers and penis.
                                                         mother ascend the stairs looking for
Defendant ceased his actions when he heard Complainant's
                                                      the bathroom and told her to put on her
 her daughter. Id. Defendant ordered Complainant into

                                                   2
shorts. N.T. 12/9/14 p. 9. Complainant's mother
                                                found her in the bathroom with her shorts

                                                 4/20/15 p. 9. Complainant's mother told
down and wearing her underwear incorrectly. N.T.
                                                         authorities. N.T. 12/9/14 p. 9, 4/20/15 p.
Defendant that she planned to report the incident to the

9.

                                                              Canada to the Philippines. N.T.
       On July 25, 2012, Defendant fled the United States via
                                                              later, Defendant was located,
12/9/14 pp. 9 -10, 4/20/15 pp. 9 -10. Approximately two years
                                                      United States Marshals. Id.
apprehended, and returned to the United States by the

                                 III.    DISCUSSION

                                                                      for the sentence imposed, in
        Defendant claims that, "the Court failed to state its reasons
                                                           This claim is without merit.
violation of 42 Pa.C.S.A. §9721(b)." Statement at if 4(a).
                                                                                                   at
        Under 42 Pa.C.S.A.   §   9721(b), the sentencing court is required to state, in open court

                                                                 42 Pa.C.S.A. 9721(b). However,
the time of sentencing, the reasons for the sentence it imposed.
                                                                    on the record, that it has been
"[t]his requirement can be satisfied by the trial court indicating,
                                                              835 A.2d 720, 734 (Pa. Super.
informed by a presentence report." Commonwealth. y. Reynolds,
                                                 12 (Pa. Super. 1988) (where pre-sentence
2003). See also Commonwealth v. Devers, 546 A.2d
                                                           aware of relevant information regarding
reports exist, it is presumed that the sentencing judge is
                                                               along with mitigating statutory
the defendant's character and has weighed those considerations

factors.)


        In the present case, this Court satisfied the statement
                                                                of reasons requirement for

                                                  was fully informed by the pre- sentence
sentencing under 42 Pa.C.S.A. §9721(b). The Court
                                                               N.T. 4/20/15 p. 7. The Court
report, the mental health evaluation, and the SOAB evaluation.
                                                     information contained therein in
thoroughly xeviewed the documents and considered the
                                                               the Court met the requirement
fashioning an appropriate sentence for Defendant. Accordingly,

                                                    3
                                              record that it had reviewed the pre- sentence
of 42 Pa.C.S.A. §9721(b) by indicating on the
                                                   evaluation.
report, the mental health evaluation, and the SOAB

                                                        above the sentencing guidelines range,
        Defendant claims that, "in imposing a sentence

the Court failed to provide a contemporaneous
                                                written statement of reason or reasons for the

                                               42 Pa.C.S.A. §9721(b)." Statement at 114(b). This
deviation from the guidelines, in violation of

claim is without merit.

                                                                 Commonwealth. v. Smith, 534
       Courts are afforded considerable deference in sentencing.
                                                 guidelines are advisory and not binding on the
A.2d 836, 838 (Pa. Super. 1987). The sentencing

court. Commonwealth v. Walls, 926 A.2d 957, 962
                                                   -63 (Pa. 2007). Nevertheless, if the court

                                                the court must provide a contemporaneous
sentences a defendant outside those guidelines,
                                                               Id..; 42 Pa.C.S.A.   §   9721(b).
written statement setting forth its reasons for the deviation.
                                                      a proper `contemporaneous statement'
"[W]hen imposing sentence, a trial court has rendered
                                                 long as the record demonstrates with clarity
under section 9721(b) of the Sentencing Code, so
                                                    in a rational and systematic way and made a
that the court considered the sentencing guidelines
                                                                v. Rodda, 723 A.2d 212, 216 (Pa.
dispassionate decision to depart from them." Commonwealth

Super. 1999).

                                                                   for sentencing under 42
        In the present case, this Court satisfied the requirements
                                                  of the pre -sentence report, the mental health
Pa.C.S.A. §9721(b). The Court was fully informed
                                                  p. 7. The Court thoroughly reviewed the
evaluation, and the SOAB evaluation. N.T. 4/20/15
                                                    therein in fashioning an appropriate
 documents and considered the information contained
                                                   the testimony presented at the sentencing
 sentence for Defendant. The Court also considered
                                                    Defendant's adult children. N.T. 4/20/15
 hearing from Complainant's mother, Defendant, and

                                                   4
                                                                                   range and
                                        that the Court was aware of the sentencing
pp. 15 -21, 29 -32. The record is clear
                                                                                     the impact of
                                   The record contained ample testimony regarding
guidelines. N.T. 4/20/15 pp. 6 -8.
                                                                                           his
                                           the Defendant's attempt to avoid prosecution,
the crime on the victim and her family,
                           U.S. for  purposes   of prosecution, his subsequent decision to enter a non -
involuntary return to  the
                                                                                     extensive
                                         for recidivism. The Court considered this
negotiated guilty plea, and prospects
                                                                                           The Court
           as well as the  SOAB,   etc. in its decision to impose consecutive sentences.
 testimony
                                                                                         appropriate
            the guidelines  and  rationally  deviated from the guidelines to fashion an
 considered
                                                                                            without
          within the purview   of 42  Pa.C.S.A.    §9721(b). As such, Defendant's claim is
 sentence

merit.

                                                  failed to consider the rehabilitative needs of
                                                                                                 the
        Defendant next claims that, "the Court
                                              as demonstrated by his waiver of the
                                                                                      preliminary
 defendant; his acceptance of responsibility
                                                                                            the general
 hearings and his guilty plea; and his lack
                                            of any prior criminal contact, in violation of
                                                                                                     at
           and  principles governing  sentencing   set forth in 42 Pa.C.S.A. §9721(b) ;" Statement
 standards

 ¶ 4(c). This claim is without merit.
                                                   must impose a term of confinement consistent
         In fashioning a sentence, the trial court                   as it relates to the impact of
         with the protection of the public, the
                                                gravity of the offense
         the victim and to the community, and
                                                 the rehabilitative needs of the defendant....
                                                  the Sentencing Guidelines, the court is not
         Although the trial court must consider                                                 At
                                                   appropriate under the Sentencing Guidelines.
         obligated to impose a sentence deemed
         the same time, the trial court cannot
                                               justly sentence a defendant unless it possesses
                                                      the circumstances of the offense and the
         sufficient and accurate information about
                                                   its judgment.
         character of the defendant to formulate
                                                                                      v.
                                    1013, 1018. (Pa. Super. 2003) citing Commonwealth
 Commonwealth v. Anderson, 830 A.2d

  Begley, 780 A.2d 605, 642 -43 (Pa. 2001).

                                                      rehabilitative needs, lack of prior criminal
          Here, the Court considered the Defendant's
                                               and ultimate decision to plead guilty. However,
  contact, his waiver of preliminary hearings,

                                                     5
                                                                              against the
those factors were not considered in isolation. The Court weighed those items

circumstances of the heinous offenses, the gravity and impact of
                                                                 the offenses on the victim,

                                                                             of an eight
Defendant's own niece whose cognitive and developmental functioning was that
                                                                               information
year -old, and the protection of the community. The Court possessed sufficient
                                                                                  informed of
regarding the nature of the offenses. N.T. 4/20/15 pp. 8 -15. The Court was fully
                                                                                which indicated
the pre- sentence report, the mental health evaluation, and the SOAB evaluation
                                                                              factors in
the character of Defendant. N.T. 4/20/15 p. 7. The Court considered all these

fashioning an appropriate sentence for Defendant.


         Lastly, Defendant claims that, "the Court violated sentencing norms by imposing
                                                                                         a

                                                                                     without
manifestly unreasonable and excessive sentence." Statement at IT 4(d). This claim is

merit.

         It is well -settled that "[ seentencing is a matter vested in the sound discretion of the
                                                                                         of that
sentencing judge, and a sentence will not be disturbed on appeal absent a manifest abuse
                                                                                        a
discretion." Commonwealth v. Glass, 50 A.3d 720,727 (Pa. Super. 2012). When challenging
                                                                                   court ignored or
sentence, an appellant must reference the record to establish "that the sentencing
                                                                                             will, or
misapplied the law, exercised its judgment for reasons of partiality, prejudice, bias or ill
                                                                                       consider
arrived at a manifestly unreasonable decision." Id. Finally, the sentencing court must
                                                                                     upon the victim,
the need to protect the public, the gravity of the offense in relation to the impact

and the rehabilitative needs of the defendant. 42 Pa.C.S.A. §9721(b).

         Here, in fashioning an appropriate sentence, the Court explicitly considered Defendant's

acceptance of responsibility, the information contained in the pre- sentence report, the

information contained in the mental health evaluation and SOAB report, the Sentencing
                                                                                      the victim and
Guidelines, the need to protect the public, the gravity of the offense, the impact on


                                                     6
                                                            4/20/15 pp. 7,                15 -21.   The Court also
victim's family, and Defendant's rehabilitative needs. N.T.
                                                       son, and the statement from
considered testimony from Defendant, his daughter, his

Complainant's mother. N.T. 4/20/15 pp.            15 -21, 29 -32.   The Court sentenced Defendant to

                                                                 years on the charges of Rape and
incarceration on concurrent terms of seven and a half to fifteen
                                                                 Assault, and a consecutive term
IDSI, and five to ten years on the charge of Aggravated Indecent
                                                                   Avoid Apprehension. The
of incarceration of one to three years for the charge of Flight to
                                                                 for each offense.' These
sentences imposed by the Court were within the statutory maximum
                                                                          the term of
sentences should be upheld because they are within the statutory maximum,
                                                                 gravity of the offense as it relates
confinement is consistent with the protection of the public, the

to the life of the victim and community, and Defendant's
                                                         rehabilitative needs.- Smith at 838. As

                                                              Pa.C.S.                   9721(b) and sentenced
the Court clearly considered the appropriate factors under 42
                                                                                    §


                                                            not "manifestly unreasonable" and
Defendant within the statutory maximums, the sentences were

no relief is due.

                                    IV.      CONCLUSION

                                                                        should be affirmed.
        For all the foregoing reasons, the Court's judgment of sentence



                                                                        BY THE COURT:




                                                                        ANN M. BUTCHART, J.




                                                                              sentencing provisions are as follows:
'According to the Pennsylvania Commission on Sentencing, the maximum
                                                                 3 offenses -7 years. Rape by Forcible Compulsion
Felony I offenses -20 years, Felony 2 offenses -10 years, Felony
                                                                Indecent Assault   without Consent is a Felony 2
and IDSI are classified as Felony 1 offenses while Aggravated
                                                                 is Felony  3 offense.
offense and Flight to Avoid Apprehension, Trial or Punishment
                                                          7